Filed 5/30/13 P. v. Hager CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056921

v.                                                                       (Super.Ct.No. FVI1000934)

CRAIG JACOB HAGER,                                                       E056923

         Defendant and Appellant.                                        (Super.Ct.No. FVI1201823)

                                                                         OPINION



         APPEAL from the Superior Court of San Bernardino County. Miriam I. Morton,

Steve Malone, and Jules E. Fleuret, Judges. Affirmed.

         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       A. Case FVI1000934

       On April 23, 2010, a complaint charged defendant and appellant Craig Jacob

Hagar with making criminal threats under Penal Code1 section 422 (count 1); stalking

under section 646.9, subdivision (a) (count 2); and making annoying telephone calls

under section 653m, subdivision (a), a misdemeanor (count 3).

       On August 9, 2010, defendant entered into a plea agreement wherein he pled no

contest to count 2, stalking, in exchange for the dismissal of the remaining counts and a

stipulated grant of probation, with conditions that included serving 270 days in county

jail. On September 10, 2010, the trial court granted defendant 36 months of supervised

probation, with conditions that included serving 270 days in county jail, with actual

presentence credits of 71 days, plus conduct credits under section 4019.

       On July 18, 2012, the probation department filed a petition to revoke defendant’s

probation on the grounds that (1) defendant had been arrested on July 16, 2012, for

receiving stolen property (§ 496, subd. (a)), and (2) that defendant had moved from his

place of residence without notifying his probation officer. On July 26, 2012, defendant

admitted the second alleged probation violation, that he had moved from his place of

residence without notifying his probation officer of his current address. The court




       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
reinstated probation with conditions that included serving 365 days in county jail, with

credit for 147 actual days, plus conduct credits under section 4019.

       Defendant filed a timely notice of appeal “after a contested violation of

probation.” Defendant requested a certificate of probable cause, which the court denied.

Thereafter, appellate counsel filed an amended notice of appeal challenging “the sentence

or other matters occurring after the plea.”

       B. Case FVI1201823

       On July 17, 2012, a complaint charged defendant with vandalism causing over

$400 in damages under section 594, subdivision (b)(1) (count 2), and receiving stolen

property not exceeding $950, a misdemeanor, under section 496, subdivision (a)

(count 5).

       On July 26, 2012, defendant entered into a plea agreement where he pled guilty to

count 2, vandalism causing over $400 in damages, and admitted violating his probation in

case No. FBI1000934, in exchange for the dismissal of the remaining count. Under the

terms of the plea agreement, defendant was sentenced to 36 months of supervised

probation, with conditions that included serving 24 days in county jail, with presentence

credits of 12 actual days, plus conduct credits under section 4019. On August 23, 2012,

the court awarded victim restitution in the stipulated amount of $499.25 to the victim in

count 2.

       Defendant filed a timely notice of appeal challenging “the validity of the plea.”

He also requested a certificate of probable cause, which the court denied. Thereafter,

                                              3
appellate counsel filed an amended notice of appeal challenging “the sentence or other

matters occurring after the plea.”

          On October 26, 2012, we ordered the appeals in these two cases consolidated

under case No. E056921.

                                  STATEMENT OF FACTS

          In both cases, defendant stipulated that there was a factual basis for his plea based

on the police reports and the complaint.

          In case No. FVI1000934, according to the complaint, between January 19 through

February 28, 2010, defendant stalked M.F.

          In case No. FVI1201823, according to the complaint, on or about July 15, 2012,

defendant vandalized property, causing over $400 in damages, belonging to Juice It Up.

                                          ANALYSIS

          After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

          We offered defendant an opportunity to file a personal supplemental brief in both

cases, but he has not done so. Pursuant to the mandate of People v. Kelly (2006) 40

Cal.4th 106, we have conducted an independent review of the record and find no arguable

issues.

                                                4
                                   DISPOSITION

     The judgments are affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                 McKINSTER
                                                             J.

We concur:



RAMIREZ
                    P. J.



CODRINGTON
                       J.




                                        5